Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 1 of 30




                                 Exhibit A
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 2 of 30



                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 0:18-CV-60981-BB

    ULTIMATE FITNESS GROUP, LLC D/B/A
    ORANGETHEORY FITNESS, a Delaware
    limited liability company,

                   Plaintiff,

           v.

    KYLE ANDERSON, an individual, and
    DAVID LOVELL, an individual,

                   Defendants.


                              SECOND AMENDED COMPLAINT
                           FOR INJUNCTIVE RELIEF AND DAMAGES
          Ultimate Fitness Group, LLC d/b/a Orangetheory Fitness (“Ultimate Fitness” or

   “Plaintiff”) hereby files this Second Amended Complaint against Kyle Anderson (“Anderson”)

   and David Lovell (“Lovell”)(collectively, “Defendants”) as follows:

                                     NATURE OF THE ACTION

          1.      This action arises from the misappropriation of Plaintiff’s trade secrets by

   Defendant Anderson, a former owner of one of Plaintiff’s franchisees, who then used these trade

   secrets in concert with Defendant Lovell to start a competitive fitness studio, Studio 3 Fitness LQA
   1 LLC (“Studio 3”), in violation of Plaintiff’s agreements with Defendants Anderson and Lovell.

          2.      Count I is an action against Defendant Anderson for breach of his Franchise and

   Non-Compete and Non-Disclosure Agreements with Plaintiff by operating Studio 3 as a

   competitive business. Count II is an action against Defendant Lovell for breach of his Franchise

   and Non-Compete and Non-Disclosure Agreements with Plaintiff by operating Studio 3 as a

   competitive business. Count II-A is an alternate count against Lovell for breach of contract; Count
   III is an action against both Defendants for violation of the federal Defend Trade Secrets Act.



                                                    1
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 3 of 30




   Count IV is an action against Defendant Anderson for violations of the federal Stored

   Communications Act. Count V is an action against both Defendants for violation of the Florida

   Uniform Trade Secret Act. Count VI is an action against Defendant Lovell for tortious interference

   with Plaintiff’s franchise and non-compete and non-disclosure agreements with Defendant

   Anderson.

          3.      Plaintiff now seeks injunctive relief and damages arising from Defendants illegal

   actions.

                                             THE PARTIES

          4.      Plaintiff is a Delaware limited liability company and Delaware citizen with its

   principal place of business in the Southern District of Florida. In 2010, Plaintiff Ultimate Fitness

   commenced business under the name “Orangetheory Fitness” and thereafter became one of the

   fastest growing and most popular fitness franchises in history, with more than 1000 Orangetheory

   Fitness franchisees now located or planned throughout the United States and around the world.

          5.      Defendant Kyle Anderson is a Washington resident and citizen. He is a former

   investor, shareholder or member of an Orangetheory franchisee who, as part of the operative

   franchise agreement, entered into a non-compete and non-disclosure agreement with Plaintiff.

   Along with Defendant Lovell, he is now a co-owner of Studio 3 and participates in the operation

   of the business.
          6.      Defendant David Lovell is a Missouri resident. He is a former investor, shareholder

   or member of an Orangetheory franchisee who, as part of the operative franchise agreement,

   entered into a non-compete and non-disclosure agreement for which Plaintiff is a third-party

   beneficiary. Along with Defendant Anderson, Defendant Lovell is now a co-owner of Studio 3

   and participates in the operation of the business.

          7.      Each Defendant conspired and collaborated with the other Defendant to do an

   unlawful act and executed an overt act in furtherance of the conspiracy causing damage to Plaintiff.

   Each defendant aided and abetted the actions of the other Defendants given that each defendant
   had knowledge of those actions, and provided assistance and benefitted from those actions. Each


                                                    2
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 4 of 30




   of the Defendants was the agent of each of the other Defendant, and in doing the things hereinafter

   alleged, was acting within the course and scope of such agency and with the permission and

   consent of the other Defendant.

                                       RELATED NON-PARTIES

             8.    Studio 3 is a Washington limited liability company. Since the spring of 2018,

   Studio 3 has operated a fitness studio located in Seattle, Washington. Studio 3 is a direct competitor

   with Plaintiff’s Orangetheory brand and Plaintiff’s franchisee studios, including one located less

   than a mile away from Studio 3’s present location.

             9.    Rachel Felix (“Felix”) is a Washington resident. She is a former employee of an

   Orangetheory franchisee in Washington State. Felix is the girlfriend of Defendant Anderson and

   resides at his same addresses. One week after terminating her employment with Orangetheory’s

   franchisee in Washington, her Orangetheory password was used by Anderson to access Plaintiff’s

   computer database to misappropriate Plaintiff’s customer lists and, upon information and belief,

   other trade secrets and confidential company information.

                                 SUBJECT MATTER JURISDICTION

             10.   This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

   because this matter arises under the Defend Trade Secrets Act, 18 U.S.C. § 1832 et seq.

             11.   This Court additionally has subject matter jurisdiction over this action under 28
   U.S.C. § 1331 because this matter arises under the Stored Communications Act, 18 U.S.C. § 2701

   et seq.

             12.   This Court has diversity jurisdiction under 28 U.S.C. § 1332 because Plaintiff and

   Defendants are citizens of different states and because the amount in controversy exceeds

   $75,000.00 exclusive of interest and costs. In particular, Plaintiff is a citizen of the State of Florida

   and Delaware, and Defendants Lovell and Anderson are citizens of Missouri and Washington,

   respectively.

             13.   This Court may exercise supplemental jurisdiction over the state law claims made
   herein under 28 U.S.C. § 1367 because they are so related to claims in the action within this Court’s


                                                      3
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 5 of 30




   original jurisdiction that they form part of the same case or controversy under Article III of the

   United States Constitution.

                                     PERSONAL JURISDICTION

                 Personal Jurisdiction over Defendant Anderson as to Count I, III, IV and V
           14.     This Court has personal jurisdiction over Defendant Anderson as to Count I

   pursuant to Fla. Stat. § 48.193(1)(a)(9) and Fla. Stat. §§685.101 - §685.102 because this breach of

   contract claim arises from a Franchise Agreement and a Nondisclosure and Noncompetition

   Agreement between Defendant Anderson and Plaintiff where (1) the transaction involves in the

   aggregate not less than $250,000 (2) the agreements contain a Florida choice of law provision, (3)

   the agreements contain a Florida personal jurisdiction and venue provision where Anderson, who

   resides outside of this state, agreed to submit to the jurisdiction of the courts of this state, and (4)

   the agreements include one party who is a Florida resident (Plaintiff).

           15.     In addition, this Court has personal jurisdiction over Defendant Anderson as to

   Count I under Fla. Stat. § 48.193 because the choice of law provision in the Anderson agreements

   with Plaintiff, when coupled with Defendant Anderson’s other contacts with Florida, are sufficient

   to establish personal jurisdiction over him. These additional contacts include Defendant Anderson

   (a) causing injury to Plaintiff in Florida, (b) attending at least five of Plaintiff’s Orangetheory

   conferences in Florida where Defendant Anderson obtained confidential information about

   Plaintiff’s business that Defendant Anderson is now using to compete with Plaintiff in violation

   of Anderson’s agreements with Plaintiff, (c) sending royalty payments through his franchisee

   entity to Plaintiff in Florida during the term of his franchise agreement, and (d) obtaining Plaintiff’s

   consent in Florida to transfer his franchise interest to a third party.

           16.     This Court also has personal jurisdiction over Defendant Anderson as to Count I

   under Fla. Stat. § 48.193 because Defendant Anderson breached a contract with Plaintiff in this

   state by failing to perform acts required by the contract to be performed in this state, namely,
   Defendant Anderson was required to return all of Plaintiff’s confidential materials to Plaintiff in



                                                      4
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 6 of 30




   Florida upon termination of his franchise agreement but did not do so; instead, Defendant

   Anderson misappropriated, retained and used Plaintiff’s confidential materials to compete with

   Plaintiff.

           17.       This Court has personal jurisdiction over Defendant Anderson as to Counts III

   (DTSA), IV (SCA) and V (FUTSA) pursuant to Fla. Stat. § 48.193 because Defendant Anderson

   committed a tortious act within this state, namely, causing injury to Plaintiff in this state by his out

   of state use of Plaintiff’s trade secrets which Plaintiff maintains over the internet or otherwise from

   its South Florida headquarters. In addition, Defendant Anderson (a) intentionally targeted Plaintiff

   in South Florida where Plaintiff maintains its corporate headquarters, (b) attended at least five of

   Plaintiff’s Orangetheory conferences in Florida where Defendant Anderson obtained confidential

   information about Plaintiff’s business that Defendant Anderson is now using to compete with

   Plaintiff in violation of Anderson’s agreements with Plaintiff, (c) sent royalty payments through

   his franchisee entity to Plaintiff in Florida during the term of his franchise agreement, and (d)

   obtained Plaintiff’s consent in Florida to transfer his franchise interest to a third party.

                 Personal Jurisdiction over Defendant Lovell as to Count II, II-A, III, V and VI

           18.       This Court has personal jurisdiction over Defendant Lovell as to Counts II and II-

   A pursuant to Fla. Stat. § 48.193(1)(a)(9) and Fla. Stat. §§685.101 - §685.102 because this breach

   of contract claim arises from a Franchise Agreement and a Nondisclosure and Noncompetition
   Agreement between Defendant Lovell and Plaintiff or for which Plaintiff is a third-party

   beneficiary where (1) the transaction involves in the aggregate not less than $250,000 (2) the

   agreements contain a Florida choice of law provision, (3) the agreements contain a Florida personal

   jurisdiction and venue provision where Lovell, who resides outside of this state, agreed to submit

   to the jurisdiction of the courts of this state, and (4) the agreements include one party who is a

   Florida resident (Plaintiff).

           19.       In addition, this Court has personal jurisdiction over Defendant Lovell as to Counts

   II and II-A under Fla. Stat. § 48.193 because the choice of law provision in the Lovell agreements
   with Plaintiff, when coupled with Defendant Lovell’s other contacts with Florida, are sufficient to


                                                      5
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 7 of 30




   establish personal jurisdiction over him. These additional contacts include Defendant Lovell (a)

   causing injury to Plaintiff in Florida, (b) attending at least three of Plaintiff’s Orangetheory

   conferences in Florida where Defendant Lovell obtained confidential information about Plaintiff’s

   business that Defendant Lovell is now using to compete with Plaintiff in violation of Lovell’s

   agreements with Plaintiff, (c) sending royalty payments through his franchisee entity to Plaintiff

   in Florida during the term of his franchise agreement, and (d) obtaining Plaintiff’s consent in

   Florida to transfer his franchise interest to a third party.

           20.     This Court also has personal jurisdiction over Defendant Lovell as to Counts II and

   II-A under Fla. Stat. § 48.193 because Defendant Lovell breached a contract with Plaintiff in this

   state by failing to perform acts required by the contract to be performed in this state, namely,

   Defendant Lovell was required to return all of Plaintiff’s confidential materials to Plaintiff in

   Florida upon termination of his franchise agreement but did not do so; instead, Defendant Lovell

   misappropriated, retained and used Plaintiff’s confidential materials to compete with Plaintiff.

           21.     This Court has personal jurisdiction over Defendant Lovell as to Counts III (DTSA)

   and V (FUTSA) pursuant to Fla. Stat. § 48.193 because Defendant Lovell committed a tortious act

   within this state, namely, causing injury to Plaintiff in this state by his out of state use of Plaintiff’s

   trade secrets which Plaintiff maintains over the internet or otherwise from its South Florida

   headquarters. Defendant Lovell’s tortious and illegal actions intentionally targeted Plaintiff in
   South Florida, where Plaintiff maintains its corporate headquarters and where Defendant Lovell

   traveled on at least 3 occasions to attend Plaintiff’s Orangetheory fitness conferences to learn

   confidential information about Plaintiff’s business that Defendant Lovell is now using to compete

   with Plaintiff in violation of Lovell’s agreements with Plaintiff..

           22.     This Court has personal jurisdiction over Defendant Lovell as to Count VI (Tortious

   Interference) pursuant to Fla. Stat. § 48.193 because Defendant Lovell committed a tortious act

   within this state, namely, intentionally procuring Anderson’s breach of the Anderson Non-compete

   Agreement with Plaintiff that Defendant Lovell knew would harm Plaintiff in Florida and that
   Defendant Lovell knew has a Florida jurisdiction and venue provision.


                                                       6
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 8 of 30




                     Personal Jurisdiction over both Defendants based on Conspiracy

           23.    To the extent that any Defendant is liable for conspiracy with the other Defendant

   as set forth in Count V-A, then such Defendant is subject to the personal jurisdiction of this Court

   based on the personal jurisdiction of the other co-conspirator.

                   Personal Jurisdiction over all Counts based on Pendent Jurisdiction

           24.    To the extent this Court has personal jurisdiction over any defendant for any count,

   then that defendant is also subject to the personal jurisdiction of this Court for all other Counts

   asserted against him under the doctrine of Pendent Jurisdiction because all claims arise from a

   common nucleus of operative facts.

                                                VENUE

           25.    Venue is proper in this Court with respect to Defendant Anderson and Count I

   (breach of contract) because Defendant Anderson consented to venue in this Court in the

   agreement that forms the basis of Plaintiff’s breach of contract claim against Defendant Anderson.

           26.    Venue is also proper is this Court with respect to Defendant Anderson and Count I

   (breach of contract) because a substantial part of the events or omissions giving rise to the claim

   occurred in this District, namely, Defendant Anderson was required to return to Plaintiff in Florida

   copies of all of Plaintiff’s confidential materials and failed to do so; instead, Defendant Anderson

   misappropriated, retained and used Plaintiff’s confidential materials to compete with Plaintiff.
           27.    Venue is proper in this Court with respect to Defendant Lovell and Counts II and

   II-A (breach of contract) because Defendant Lovell consented to venue in this Court in the

   agreement that forms the basis of Plaintiff’s breach of contract claim against Defendant Lovell.

           28.    Venue is also proper is this Court with respect to Defendant Anderson and Counts

   II and II-A (breach of contract) because a substantial part of the events or omissions giving rise to

   the claim occurred in this District, namely, Defendant Lovell was required to return to Plaintiff in

   Florida copies of all of Plaintiff’s confidential materials and failed to do so; instead, Defendant

   Lovell misappropriated, retained and used Plaintiff’s confidential materials to compete with
   Plaintiff.


                                                    7
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 9 of 30




              29.   Venue is proper in this Court under 28 U.S.C. § 1391 as to both Defendants and

   claims because a substantial part of the events or omissions giving rise to the claims asserted

   against Defendants occurred in this District and because a substantial part of property that is the

   subject of this action – namely, Plaintiff’s trade secrets – is situated in this District and Plaintiff

   has alleged that both Defendants are liable for either the unauthorized access or the unauthorized

   misappropriation and use of those trade secrets.

              30.   To the extent that either Defendant is liable for conspiracy with the other defendant

   as set forth in Count V-A, then venue is proper in this Court for each such Defendant as to those

   counts where venue is proper for the other co-conspirator.

              31.   To the extent that venue is proper for any one count, then venue is additionally

   proper in this Court as to both Defendants for all counts under the doctrine of pendent venue

   because all counts arise from the same nucleus of operative facts and because all claims are inter-

   related.

                                      GENERAL ALLEGATIONS

                                 Plaintiff’s protection of its trade secrets

              32.   In 2010, Plaintiff launched an innovative fitness start-up – ORANGETHEORY

   FITNESS – that combines a unique one-hour heart-rate based interval training workout with a

   fresh approach to instructor-led group workouts.
              33.   Plaintiff is now one of the fastest growing and most popular fitness franchises in

   history with over 933 locations in 17 countries as of 2018.

              34.   Plaintiff has spent millions of dollars and years of intense effort in acquiring

   members and building its Orangetheory brand.

              35.   Among numerous other trade secrets, Plaintiff maintains confidential customer lists

   of current, inactive and prospective members, which it uses to maintain brand engagement and

   solicit new business.

              36.   The prospective member names on Plaintiff’s confidential customer lists are
   collected, in part, from internet advertisements or lead forms created by Plaintiff. Plaintiff’s


                                                      8
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 10 of 30




    confidential customer lists also identify which individuals are active members of an Orangetheory

    studio and which are inactive members.

           37.        Plaintiff’s customer lists derive independent economic value for Plaintiff from not

    being generally known to, and not being readily ascertainable by proper means by, others who can

    obtain economic value from their disclosure or use and Plaintiff has taken reasonable measures to

    protect the secrecy of these customer lists.

           38.        These customer lists are accessible to certain Plaintiff employees, Orangetheory

    franchisees and certain franchisee employees via a password-protected web application.

           39.        Plaintiff takes reasonable measures to protect the secrecy of these confidential

    customer lists.

           40.        Plaintiff restricts access to these confidential customer lists by providing

    confidential login credentials only to those individuals who need to access the lists to conduct

    business on behalf of Plaintiff.

           41.        Plaintiff and its Orangetheory franchisees require their respective employees to sign

    non-disclosure agreements with respect to this and other confidential information.

           42.        Plaintiff also requires that its Orangetheory franchisees themselves sign non-

    disclosure agreements with respect to this and other confidential information including training

    and operating manuals and materials.
                         Defendants’ Misappropriation of Plaintiff’s Trade Secrets

           43.        Between approximately November 2013 and July 12, 2017, Felix was employed as

    a fitness trainer and regional leader with an Orangetheory franchisee in Seattle, Washington.

           44.        During her employment, Felix was assigned a username and password that allowed

    her to access Plaintiff’s customer lists to conduct official business on behalf of Plaintiff’s

    franchisee in many Orangetheory Fitness studios.

           45.        On or about July 12, 2017, Felix terminated her employment at the Plaintiff’s

    franchisee in order to start a new fitness company with Defendants Anderson and Lovell named
    Studio 3, which seeks to compete with Orangetheory and is located within a short walking distance


                                                        9
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 11 of 30




    of the Orangetheory Fitness studio where Felix worked.

           46.     Upon her resignation, Felix was aware that her prior authorization to access

    Plaintiff’s customer lists immediately terminated.

           47.     However, subsequent to Felix’s termination – and while Defendants Anderson and

    Lovell were still owners of, or employed by, another one of Plaintiff’s franchisees – Felix and

    Defendants Anderson and Lovell conspired and collaborated to misappropriate Plaintiff’s

    confidential customer lists and to use those customer lists in the operation of Studio 3.

           48.     Felix shared with Defendant Anderson her confidential Orangetheory password to

    access Plaintiff’s customer lists over the internet.

           49.     On July 19, 2017 and July 26, 2017, Anderson used Felix's old Orangetheory

    password to access and download at least three separate customer lists of Plaintiff for the Seattle:

    Lower Queen Anne, Seattle: Belltown, and Seattle: Capitol Hill Orangetheory Fitness locations in

    Washington state with collectively the contact names, email addresses and phone numbers for over

    20,000 members and prospective members, including lists identifying “active” and “inactive”

    Orangetheory members. These studio locations and customer lists were not associated with

    Anderson’s or Lovell’s Orangetheory franchises. Upon information and belief, Defendant Lovell

    directed Anderson's actions and conspired and collaborated with Anderson and Felix to

    misappropriate this confidential data.
           50.     Plaintiff maintains access logs that record the date its customer lists are accessed,

    along with the usernames and internet-protocol addresses used to access the lists. These access

    logs confirmed Felix’s password was used to gain unauthorized access of Plaintiff’s customer lists.

           51.     On July 26, 2017, the same day Felix’s password was used for a second time to

    access and misappropriate Plaintiff’s customer lists, Defendant Anderson emailed copies of

    Plaintiff’s Belltown, Capitol Hill and Lower Queen Anne lists, including lists identifying “active”

    and “inactive” Orangetheory members, to his brother Chase Braxmeyer. Chase then extracted the

    contact details from Ultimate’s customer lists and compiled them in an excel file that he sent back
    to Anderson titled “Studio3 Potential Clients.xlsx.” Over the next month, Anderson exchanged


                                                      10
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 12 of 30




    additional copies of Ultimate’s customer lists with others at Studio 3, including Lovell, Braxmeyer

    and Frank Rodriguez.

            52.    Documents produced by Defendants further show Defendant Anderson distributing

    Plaintiff’s misappropriated lists to Defendant Lovell and others at Studio 3, as well as Defendant

    Lovell granting Ben Lovell and Madeline Lovell – presumably his children or other relatives –

    managerial access to Plaintiff’s computer network for its Shoreline studio where Plaintiff’s

    customer lists, membership data, sales data and other confidential information are stored. Such

    access would enable them to – in his words – “play around” with the data and learn how to

    implement a similar system at Studio 3.

            53.    Defendants used the customer details listed in Plaintiff’s customer lists to contact

    individuals identified therein and to solicit those individuals to join Defendants Anderson and

    Lovell’s new competing fitness studio, Studio 3, located at 229 Queen Anne Avenue N, Seattle,

    Washington, less than a mile away from the fitness studio of Plaintiff’s franchisee located at 500

    Mercer St, Seattle, Washington.

            54.    To date, over 200 individuals from Plaintiff’s misappropriated lists have joined

    Studio 3.

            55.    Defendants’ use of Plaintiff’s misappropriated lists and materials has continued to

    date.
            56.    Defendants have advertised the Studio 3 fitness studio on Studio 3’s website

    (studio3fit.com), its Facebook page and through its transmittal of emails to prospective customers.

            57.    Upon information and belief, Defendants’ Studio 3 fitness studio opened for

    business in April 2018.

            58.    Defendants also misappropriated and used Plaintiff’s confidential training and

    operating manuals, guides and materials (previously supplied by Plaintiffs to Defendants Anderson

    and Lovell as former franchisees) in the operation of Studio 3 and other businesses owned or

    operated by Defendants Lovell or Anderson, including a cryotherapy business located adjacent to
    Studio 3.


                                                    11
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 13 of 30




                                        Anderson’s Agreements

           59.     In August 2015, Defendant Anderson, through his company, Ashworth Investor’s

    LLC, was assigned an interest in an Orangetheory franchisee in Washington State whereby he

    assumed all obligations under the operative franchise agreement (the “Anderson FA”) and

    executed an Owner’s Guarantee whereby he personally guaranteed performance under the

    Anderson FA. The Anderson Owner’s Guarantee was signed by Anderson in his individual

    capacity. Also in August 2015, Anderson executed a non-compete and non-disclosure agreement

    (the “Anderson Non-Compete Agreement”) with Plaintiff. The Anderson Non-Compete

    Agreement expressly provided that it represented the entire agreement of the parties concerning

    Anderson’s non-disclosure and non-compete obligations.

           60.     The Anderson Non-Compete Agreement prohibits Anderson from using or

    disclosing the Plaintiff's confidential information and trade secrets, and specifically identified

    “lists of actual or potential customers” as among Plaintiff’s trade secrets. The Anderson Non-

    compete Agreement also prohibited Anderson during the term of his franchise agreement with

    Plaintiff from (1) having a direct or indirect interest in as an owner, or performing services as a

    director, officer, manager, employee, consultant, representative, agent or otherwise for a

    competitive business wherever located, and (2) directing any prospective or existing business or

    economic opportunities away from Plaintiff or any of Plaintiff’s franchisees, or their respective
    affiliates to a competitive business wherever located. The Anderson FA contains similar

    prohibitions in effect during the term of Anderson’s franchise agreement with Plaintiff.

           61.     Anderson’s Non-Compete Agreement further contained additional non-compete

    obligations which would continue for the two-year period commencing on the earlier of (1) the

    termination or expiration of Anderson’s franchise agreement with Plaintiff or (2) Anderson’s

    complete disposition of his interest in the franchised business and franchisee. These non-compete

    obligations prohibit Anderson from having a direct or indirect interest in as an owner, or

    performing services as a director, officer, manager, employee, consultant, representative, agent or
    otherwise for a competitive business located at the site of Anderson’s franchisee studio, within a


                                                    12
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 14 of 30




    10-mile radius of his franchisee studio and within a 10-mile radius of any other franchisee studio

    that is in operation or under development on the effective date of termination or expiration of

    Anderson’s franchise agreement or termination of Anderson’s interests in the franchisee business.

    The Anderson FA contains similar non-compete obligations post-termination or expiration of that

    agreement.

           62.     Upon information and belief, on or about August 2017, Anderson sold his interest

    in the franchised business and franchisee.

           63.     If the Anderson FA terminated when Anderson sold his franchise interest,

    Anderson’s post-termination non-compete obligations under that agreement would have been

    triggered at that time. Alternatively, if the Anderson FA did not terminate when Anderson sold his

    franchise interest, then Anderson would still be bound by the non-compete obligations in effect

    during the term of his franchise agreement.

           64.     Irrespective of whether or not the Anderson FA terminated, Anderson is bound by

    the confidentiality and non-compete obligations of the Anderson Non-Compete Agreement.

           65.     On or about August 25, 2017, Plaintiff consented to Anderson’s assignment of his

    franchise interest to a third-party in a document titled Second Assignment and Assumption of

    Franchise License (the “Anderson Assignment”).

           66.     The Anderson Assignment specifically refers to Defendant Anderson’s continuing
    confidentiality and non-compete obligations post-assignment:

                   a. The last WHEREAS clause of the Anderson Assignment states: “Section 10(c)

                      of the Franchise [the Anderson FA] permits Assignor [Ashworth Investor’s

                      LLC] to assign its interest in the Franchise Agreement to Assignees provided

                      that certain specified conditions are satisfied and in accordance with such

                      provision.”

                           i. Section 10(c) of the Anderson FA outlines conditions to the approval of

                              a transfer of the franchise, including Section 10(c)(xii), which says
                              “You and your transferring Owners must agree in writing for our and


                                                   13
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 15 of 30




                                  the transferee’s benefit to continue to observe the restrictions contained

                                  in Sections 13, 14 and 17 [of the Anderson FA].”

                            ii. Section 13 of the Anderson FA contains Defendant Anderson’s

                                  confidentiality obligations and also identifies Plaintiff as a third-party

                                  beneficiary of nondisclosure and non-competition agreements that are

                                  required under the Anderson FA.

                            iii. Section 14 of the Anderson FA contains non-compete restrictions

                                  during the term of Anderson’s franchise agreement.

                            iv. Section 17 of the Anderson FA contains terms relating to the

                                  termination of expiration of the franchise agreement, including

                                  specifically confidentiality obligations and non-compete restrictions, as

                                  well as other obligations which survive termination or expiration of the

                                  franchise agreement.

                    b. In Section 4(a) of the Anderson Assignment, Anderson “covenants, represents

                        and warrants to Franchisor [Plaintiff] as follows: (i) Assignors [Anderson] . . .

                        are the sole owners of the franchise represented by the Franchise and have the

                        requisite power and authority to enter into this Assignment and to perform each

                        of its obligations hereunder and under the Franchise; and (ii) Assignors
                        [Anderson] agree to continue their obligations hereunder in accordance with

                        such Agreements aforementioned as continuing members of the limited liability

                        company which owns the Franchise.”

            67.     Thus,    the     Anderson     Assignment     incorporates    Anderson’s     continuing

    confidentiality and non-compete obligations by reference.

            68.     At the time Plaintiff entered into the Anderson Assignment, Plaintiff had no

    knowledge of Anderson’s unauthorized use of Felix’s passwords to access and misappropriate

    Plaintiff’s customer lists.
            69.     Although the Anderson Assignment included release language in Section 7, such


                                                         14
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 16 of 30




    release does not apply to Anderson because the release was granted in favor of Ashworth

    Investor’s, LLC only and not Anderson.

           70.     In fact, Anderson recognized his continuing obligations under both the Anderson

    FA and the Anderson Non-compete Agreement when he sought an amendment to the non-compete

    restrictions under those agreements in January – February 2018.

           71.     Alternatively, to whatever extent Section 7 does cover Anderson, by including a

    specific representation and warranty that Anderson would continue his obligations under the

    Anderson FA and related documents, the Anderson Assignment did not release Anderson from

    continuing to adhere to his confidentiality and non-compete obligations created under those

    documents.

           72.     Alternatively, to whatever extent Section 7 does cover Anderson, his use of Felix’s

    password to gain unauthorized access to Plaintiff’s computer systems for Orangetheory studios

    owned by third-party franchisees, and his misappropriation of customer lists associated with those

    studios, is outside the scope of the release.

           73.     Alternatively, to whatever extent Section 7 covers any of Defendant Anderson’s

    misappropriation of Plaintiff’s customer lists, Defendant Anderson is barred from asserting

    Section 7 as a defense because he fraudulently concealed his misappropriation of Plaintiff’s

    customer lists by using Felix’s Orangetheory passwords to access and misappropriate those lists.
           74.     Alternatively, even if the Anderson Assignment released all of Plaintiff’s claims

    against Defendant Anderson as of August 25, 2017, Defendant Anderson’s post-August 25, 2017

    misappropriation and use of the Plaintiff’s customer lists would not be covered by any release

    language contained in the Anderson Assignment.

           75.     Defendant Anderson’s confidentiality and non-disclosure obligations have no

    expiration date. Had Anderson not breached his Non-Compete Agreement, Anderson’s two-year

    non-compete obligations would have expired no sooner than August 2019. But as a result of

    Anderson’s breach, the expiration date of his non-compete obligations is tolled by the period of
    his breach, and thereby extended beyond August 2019.


                                                    15
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 17 of 30




            76.    The Anderson Non-Compete Agreement and the Anderson FA provide for the

    tolling or extension of Anderson’s non-compete obligations during the period of any breach.

            77.    The Anderson Non-Compete Agreement and the Anderson FA provide for the

    recovery of attorney's fees to the prevailing party in any legal proceeding brought to enforce the

    agreement.

            78.    Defendant Anderson’s agreements contain Florida choice of law and venue

    provisions.

                                            Lovell’s Agreements

            79.    In February 2011, Defendant Lovell, through his company DJL Fit, LLC, acquired

    an Orangetheory franchise and executed a franchise agreement (the “Lovell FA”) with Plaintiff as

    well as an Owner’s Guarantee whereby he personally guaranteed performance under the Lovell

    FA. Lovell’s Owner’s Guarantee was signed by Lovell in his individual capacity. In February

    2011, Defendant Lovell also signed and agreed to by bound by a non-compete and non-disclosure

    agreement for which Plaintiff is expressly identified as a third-party beneficiary (the “Lovell Non-

    Compete Agreement”). The Lovell Non-Compete Agreement expressly provided that it

    represented the entire agreement of the parties concerning Lovell’s non-disclosure and non-

    compete obligations.

            80.    The Lovell Non-Compete Agreement prohibits Lovell from using or disclosing
    Plaintiff's confidential information and trade secrets, and specifically identified “lists of actual or

    potential customers” as among Plaintiff’s trade secrets. The Lovell Non-compete Agreement also

    prohibited Lovell during the term of his relationship with Plaintiff’s franchisee from directly or

    indirectly (1) carrying on, engaging in, taking part in, rendering services to, or owning or sharing

    in the earnings of any competitive business wherever located or (2) diverting or attempting to

    divert any business or customer of Plaintiff’s franchisee to any competitive business. The Lovell

    FA contains similar prohibitions in effect during the term of Lovell’s franchise agreement with

    Plaintiff.
            81.    The Lovell Non-Compete Agreement contains additional non-compete obligations


                                                      16
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 18 of 30




    which continue for the two-year period commencing on the expiration or termination of Lovell’s

    relationship with Plaintiff’s franchisee. These non-compete obligations prohibit Lovell from

    directly or indirectly (1) carrying on, being engaged in or taking part in, rendering services to, or

    owning or sharing in the earnings of any competitive business located within a 10-mile radius of

    his franchisee studio and within a 10-mile radius of any other franchisee studio or (2) diverting or

    attempting to divert any business or customer of Plaintiff’s franchisee to any competitive business.

    The Lovell FA contains similar non-compete obligations post-termination or expiration of that

    agreement.

           82.     Plaintiff and Lovell executed an amendment (the “Amendment”) to the Lovell FA

    and the Lovell Non-Compete Agreement in February 2018 that more narrowly defined the fitness

    services prohibited thereby. In signing the Amendment, Plaintiff reasonably relied upon, to its

    detriment, what it subsequently learned were fraudulent misrepresentations by Lovell.

    Specifically, Lovell misrepresented the name and nature of the fitness business he intended to own

    and operate, telling Plaintiff that his new business was named “Seattle Fitness LLC” and

    identifying the business by that name in the Amendment, and misleading Plaintiff as to the services

    that would be offered by Lovell’s business in a letter dated January 16, 2018 and in the Amendment

    itself. Discovery also revealed that Lovell’s assistant had prepared a draft of the Amendment on

    January 11, 2018 identifying the name of Lovell’s business as “Studio 3” and that Lovell removed
    the reference to Studio 3 before sending the draft to Plaintiff.     Such misrepresentations were

    material because Plaintiff would not have signed the Amendment but for Lovell’s fraudulent

    misrepresentations. Accordingly, Plaintiff may elect to rescind the Amendment.

           83.     But even if Plaintiff elects not to rescind the Amendment, Lovell’s ownership and

    operation of Studio 3 still violates his obligations under the Amendment.

           84.     Lovell signed the Lovell Non-Compete Agreement with a single signature in a dual

    capacity, both on behalf of DJL Fit, LLC and on behalf of himself individually.

           85.     Even if Lovell did not formally sign the Lovell Non-Compete Agreement in his
    individual capacity, Lovell is still personally liable for violating any of its terms for one or more


                                                     17
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 19 of 30




    of the following reasons:

           (a)     Lovell signed the Lovell Non-Compete Agreement on behalf of a related party to

          the Lovell Non-Compete Agreement – DJL Fit LLC – the corporate entity that would

          operate the Orangetheory Franchise.       Lovell owned DJL Fit LLC and controlled its

          corporate actions. He is the alter-ego of DJL Fit LLC. The Lovell Non-Compete Agreement

          that Lovell signed on behalf of DJL Fit LLC further stated that Lovell was individually

          subject to the terms of the Lovell Non-Compete Agreement.

           (b)     The Lovell Non-Compete Agreement is a personal guarantee by Defendant Lovell

           binding Lovell to its terms and Lovell signed the agreement in a dual capacity as an

           individual and as a member of DJL Fit, LLC and transmitted the Lovell Non-Compete

           Agreement to Plaintiff and Plaintiff relied upon Lovell’s signature binding Lovell in his

           individual capacity.

           (c)     After signing the Lovell Non-Compete Agreement, Lovell availed himself of

           Plaintiff’s confidential information by accessing such information which Plaintiff

           permitted based on his signature on the Lovell Non-Compete Agreement.

           (d)     Lovell’s conduct after signing the Lovell Non-Compete Agreement indicated his

           assent to the terms of that agreement.

           (e)     Lovell signed an Owner’s Guarantee where he individually guaranteed the
           performance of DJL Fit LLC.

           (f)     Lovell acknowledged in the 2018 Amendment that “DJL Fit’s owner, Lovell, has

           signed a Nondisclosure and Noncompetition Agreement pursuant to which he, personally

           and individually, also agreed to be bound by the Non-Competition Obligations.”

           (g)     Lovell ratified his personal liability under the Lovell Non-Compete Agreement by

           signing the 2018 Amendment to the Lovell Non-Compete Agreement in his individual

           capacity.

           (h)     Lovell aided and abetted Anderson in breaching the Anderson Non-Compete which
           contained the same terms and conditions as the Lovell Non-Compete Agreement.


                                                    18
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 20 of 30




           86.     Upon information and belief, on or about February 2018, Lovell sold his interest in

    the franchised business and franchisee DJL Fit, LLC.

           87.     If the Lovell FA terminated when Lovell sold his franchise interest, Lovell’s post-

    termination non-compete obligations under that agreement would have been triggered at that time.

    Alternatively, if the Lovell FA did not terminate when Lovell sold his franchise interest, then

    Lovell would still be bound by the non-compete obligations in effect during the term of his

    franchise agreement.

           88.     Irrespective of whether or not the Lovell FA terminated, Lovell is bound by the

    confidentiality and non-compete obligations of the Lovell Non-Compete Agreement.

           89.     Defendant Lovell’s confidentiality and non-disclosure obligations have no

    expiration date. Had Lovell not breached his Non-Compete Agreement, Lovell’s two-year non-

    compete obligations would have expired no sooner than February 2020. But as a result of Lovell’s

    breach, the expiration date of his non-compete obligations is tolled by the period of his breach,

    and thereby extended beyond February 2020.

           90.     The Lovell Non-compete Agreement and the Lovell FA provide for the recovery of

    attorney's fees to the prevailing party in any legal proceeding brought to enforce the agreement.

           91.     Defendant Lovell’s agreements contain Florida choice of law and venue provisions.

                                      Lovell’s Tortious Interference
           92.     Defendant Lovell is a former owner of an Orangetheory franchise and executed the

    Lovell Non-compete Agreement.

           93.     Defendant Lovell knows that all Orangetheory franchise owners – including

    Anderson – are required to execute franchise agreements and non-disclosure and non-compete

    agreements that contain restrictions identical to, or nearly identical to, the restrictions present in

    the Lovell Non-compete Agreement.

           94.     Defendant Lovell has known that Defendant Anderson was the owner of an
    Orangetheory franchise since Anderson acquired his ownership interest in 2015, that Anderson



                                                     19
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 21 of 30




    was bound by the Anderson FA, that Anderson executed the Anderson Non-compete Agreement,

    that such agreements prohibit Anderson from owning or performing any services for Studio 3

    during the term of Anderson’s franchise agreement and for 2 years following the termination

    thereof or the complete disposition of Anderson’s interest in his franchisee business, and that

    Anderson’s franchise agreement only recently terminated on or around August 2017 and/or

    Anderson completely disposed of his interest in his franchisee business at that time.

           95.     Defendant Lovell’s signed the Anderson Non-compete Agreement as a “witness”

    to the signature of Defendant Lovell’s father.

           96.     Defendant Lovell had actual knowledge of the terms of the Anderson Non-compete

    Agreement and Anderson FA.

           97.     Defendant Lovell intentionally procured Defendant Anderson’s breach of the

    Anderson Non-Compete Agreement and the Anderson FA by conspiring with Anderson and Felix

    to misappropriate and use Plaintiff’s trade secrets, and by providing material assistance and

    resources to Anderson to open a competitive fitness business – Studio 3 – which is jointly owned

    by Defendant Lovell and Defendant Anderson.

                                                  Damages

           98.     Defendants' misappropriation and breach of contract, and Lovell’s tortious

    interference, have caused Plaintiff to lose royalty revenue from its Washington franchisee.
           99.     Defendants' misappropriation and breach of contract, and Lovell’s tortious

    interference, harms Plaintiff’s business relationships with its present Orangetheory franchisees,

    and impairs its sale of future Orangetheory Fitness franchises.

           100.    Defendants have been unjustly enriched through their misappropriation and use of

    Plaintiff's customer lists and other confidential materials.

           101.    Plaintiff seeks punitive damages on all Counts set forth below.

                                      Irreparable Harm to Plaintiff

           102.    Plaintiff’s remedies at law are inadequate and Plaintiff will suffer irreparable injury
    absent relief enjoining Defendants Anderson and Lovell from continuing to operate a competitive


                                                      20
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 22 of 30




    business in violation of their respective non-compete obligations and from using Plaintiff’s

    confidential information and trade secrets in the operation of a competitive business.

           103.     The threatened harm to Plaintiff if an injunction does not issue outweighs any injury

    the injunction would cause to Defendants.

           104.     An injunction against Defendants will not disserve the public interest.

                                               COUNT I
                                     (Anderson’s Breach of Contract)
           105.     Plaintiff hereby incorporates by reference paragraphs 1 - 104 as though fully set

    forth herein.

           106.     The Anderson Non-compete Agreement and Anderson FA with Plaintiff are valid

    and binding contracts.

           107.     Defendant Anderson reaffirmed that he is bound by the Anderson Non-compete

    Agreement and the Anderson FA by seeking to amend these agreements and his non-competition

    obligations in January 2018.

           108.     Defendant Anderson committed a material breach of these contracts by (1)

    misappropriating, disclosing and using Plaintiff’s confidential information and trade secrets in

    connection with a competitive business; (2) having an ownership interest in and working for a

    competitive business in violation of his non-compete restrictions; (3) directing business

    opportunities away from Plaintiff or Plaintiff’s franchisees; and (4) failing to return Plaintiff’s

    confidential materials to Plaintiff in Florida upon termination of his franchise agreement.

           109.     The restrictive covenants in the Anderson Non-compete Agreement and the

    Anderson FA protect Plaintiff’s legitimate business interests in its (a) valuable confidential

    business and professional information, (b) trade secrets (as that term is defined in Fla. Stat.

    §688.002(4)), (c) substantial relationships with prospective and existing customers, and (d)

    customer goodwill in the geographic locations where competition is prohibited.

           110.     The restrictive covenants in the Anderson Non-compete Agreement and the
    Anderson FA are reasonably necessary to protect Plaintiff’s interests in its (a) valuable confidential


                                                     21
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 23 of 30




    business and professional information, (b) trade secrets (as that term is defined in Fla. Stat.

    §688.002(4)), (c) substantial relationships with prospective and existing customers, and (d)

    customer goodwill in the geographic locations where competition is prohibited.

           111.     Plaintiff has been damaged by Defendant Anderson’s breaches.

                                              COUNT II
                         (Lovell’s Breach of Contract if Amendment is Voided)
           112.     Plaintiff hereby incorporates by reference paragraphs 1 – 104 as though fully set

    forth herein.

           113.     The Lovell FA and the Lovell Non-compete Agreement – prior to the Amendment

    – are valid and binding contracts.

           114.     Defendant Lovell committed a material breach of these contracts by (1)

    misappropriating, disclosing and using Plaintiff’s confidential information and trade secrets in

    connection with a competitive business; (2) having an ownership interest in and working for a

    competitive business in violation of his non-compete restrictions; (3) directing business

    opportunities away from Plaintiff or Plaintiff’s franchisees; and (4) failing to return Plaintiff’s

    confidential materials to Plaintiff in Florida upon termination of his franchise agreement.

           115.     The restrictive covenants in the Lovell Non-compete Agreement and the Lovell FA

    protect Plaintiff’s legitimate business interests in its (a) valuable confidential business and

    professional information, (b) trade secrets (as that term is defined in Fla. Stat. §688.002(4)), (c)

    substantial relationships with prospective and existing customers, and (d) customer goodwill in

    the geographic locations where competition is prohibited.

           116.     The restrictive covenants in the Lovell Non-compete Agreement and the Lovell FA

    are reasonably necessary to protect Plaintiff’s interests in its (a) valuable confidential business and

    professional information, (b) trade secrets (as that term is defined in Fla. Stat. §688.002(4)), (c)

    substantial relationships with prospective and existing customers, and (d) customer goodwill in

    the geographic locations where competition is prohibited.
           117.     Plaintiff has been damaged by Defendant Lovell’s breaches.


                                                      22
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 24 of 30




                                      ALTERNATIVE COUNT II-A
                          (Lovell's Breach of Contract if Amendment Enforced)
           118.      Plaintiff hereby incorporates by reference paragraphs 1 – 104 as though fully set

    forth herein.

           119.      If the Amendment is valid and binding on Plaintiff, Lovell is still in breach of the

    Lovell FA and the Lovell Non-compete Agreement based on the amended terms.

           120.      Specifically, Defendant Lovell committed a material breach of the Lovell Non-

    compete Agreement – as amended by the Amendment – by (1) misappropriating, disclosing and

    using Plaintiff's confidential information and trade secrets in connection with a competitive
    business; (2) having an ownership interest in and working for a competitive business in violation

    of his non-compete restrictions; (3) directing business opportunities away from Plaintiff or

    Plaintiff's franchisees; and (4) failing to return Plaintiff’s confidential materials to Plaintiff in

    Florida upon termination of his franchise agreement.

           121.      The restrictive covenants in the Lovell Non-compete Agreement – as amended –

    protect Plaintiff's legitimate business interests in its (a) valuable confidential business and

    professional information, (b) trade secrets (as that term is defined in Fla. Stat. §688.002(4)), (c)

    substantial relationships with prospective and existing customers, and (d) customer goodwill in

    the geographic locations where competition is prohibited.

           122.      The restrictive covenants in the Lovell Non-Compete Agreement – as amended –

    are reasonably necessary to protect Plaintiff's interests in its (a) valuable confidential business and

    professional information, (b) trade secrets (as that term is defined in Fla. Stat. §688.002(4)), (c)

    substantial relationships with prospective and existing customers, and (d) customer goodwill in

    the geographic locations where competition is prohibited.

           123.      Plaintiff has been damaged by Defendant Lovell's breaches.

                                             COUNT III
                    (Anderson and Lovell Violations of the Defend Trade Secrets Act)
           124.      Plaintiff hereby incorporates by reference paragraphs 1 – 104 as though fully set
    forth herein.


                                                      23
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 25 of 30




            125.    At the time of his unauthorized and wrongful access of Plaintiff’s computer

    networks, Anderson was not an authorized user of Felix’s password or of Plaintiff’s computer

    networks he accessed.

            126.    Anderson, intentionally, without authorization and by improper means gained

    access to confidential and sensitive information of Plaintiff stored on a private computer network,

    which at all relevant times operated in and affected interstate and foreign commerce and is

    accordingly considered a protected computer.

            127.    Without authorization or permission, Anderson accessed—and upon information

    and belief, downloaded—confidential, proprietary, and sensitive business records, including

    confidential customer lists of current and prospective members containing sensitive business and

    personal information, which constitute trade secrets used in interstate or foreign commerce under

    18 U.S.C. § 1839(3).

            128.    Upon information and belief, Anderson undertook these actions personally and at

    the direction of Defendant Lovell who approved of and ratified Anderson’s actions.

            129.    Defendants used Plaintiff’s trade secrets to contact current or prospective members

    of a Plaintiff-affiliated studio and solicited those individuals via the internet or otherwise to join

    their competitive fitness business, Studio 3.

            130.    Defendants took all such actions knowingly and intentionally and without regard
    for the rights of others.

            131.    Defendants knew or should have known that Plaintiff’s customer lists are valuable,

    confidential trade secrets belonging to Plaintiff.

            132.    Defendants therefore knowingly acquired Plaintiff’s trade secrets by improper

    means and knowingly used those trade secrets obtained by improper means.

            133.    Defendants conduct constitutes misappropriation of Plaintiff’s trade secrets under

    18 U.S.C. § 1836(b)(1).

            134.    Plaintiff has been damaged, and continue to be damaged, by Defendants unlawful
    conduct.


                                                     24
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 26 of 30




                                             COUNT IV
                      (Anderson’s Violations of the Stored Communications Act)
            135.    Plaintiff hereby incorporates by reference paragraphs 1 – 104 as though fully set

    forth herein.

            136.    At the time of his unauthorized and wrongful access of Plaintiff’s computer

    networks, Anderson was not an authorized user of Felix’s password or of Plaintiff’s computer

    networks he accessed.

            137.    Anderson intentionally and without authorization gained access to confidential and

    sensitive information stored on electronic communication services used by Plaintiff, which at all

    relevant times operated in and affected interstate and foreign commerce and is accordingly

    considered a protected computer.

            138.    Without authorization or permission, Anderson accessed – and copied – Plaintiff’s

    confidential, proprietary, and sensitive business records, including, confidential customer lists of

    current and prospective members containing sensitive business and personal information.

            139.    Anderson took all such actions knowingly and intentionally and without regard for

    the rights of others.

            140.    Upon information and belief, Anderson undertook these actions personally and at

    the direction of Defendant Lovell who also approved of and ratified Anderson’s actions.

            141.    Anderson’s conduct constitutes unlawful access to a stored communication under

    18 U.S.C. §2701.

            142.    As a direct and proximate result of Anderson’s unlawful and improper conduct,

    Plaintiff has suffered damages during the period between July 2017 and the present, and continuing

    thereafter.

            143.    Plaintiff alleges that punitive and exemplary damages are appropriate because

    Anderson’s actions were knowing and willful and in conscious disregard of Plaintiff’s rights.

            144.    Under 18 U.S.C. § 2707(c), Plaintiff also seeks its attorney’s fees associated with
    the investigation and prosecution of this action.


                                                        25
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 27 of 30




                                             COUNT V
                (Anderson and Lovell Violations of Florida’s Uniform Trade Secret Act)
            145.    Plaintiff hereby incorporates by reference paragraphs 1 – 104 as though fully set

    forth herein.

            146.    At the time of his unauthorized and wrongful access of Plaintiff’s computer

    networks, Anderson was not an authorized user of Felix’s password or of Plaintiff’s computer

    networks he accessed.

            147.    Without authorization or permission, Anderson accessed –and downloaded –

    confidential, proprietary, and sensitive business records, including confidential customer lists of

    current and prospective members containing sensitive business and personal information, which

    constitute trade secrets under Fla. Stat. § 688.002(4).

            148.    Upon information and belief, Anderson undertook these actions personally and at

    the direction of Defendant Lovell – who approved of and ratified Anderson’s actions.

            149.    Defendants used the trade secrets to contact current or prospective members of a

    Plaintiff-affiliated studio and solicited those individuals to join their competitive fitness business,

    Studio 3.

            150.    Defendants took all such actions knowingly and intentionally and without regard

    for the rights of others.

            151.    Defendants knew or should have known that Plaintiff’s customer lists are valuable,

    confidential trade secrets belonging to Plaintiff.

            152.    Defendants therefore knowingly acquired Plaintiff’s trade secrets by improper

    means and knowingly used those trade secrets obtained by improper means.

            153.    Defendants conduct constitutes misappropriation of Plaintiff’s trade secrets under

    Fla. Stat. § 688.001, et seq.

            154.    Plaintiff has been damaged, and continues to be damaged, by Defendants unlawful

    conduct.




                                                      26
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 28 of 30




                                         COUNT V-A
        (Anderson and Lovell’s Conspiracy to Violate Florida’s Uniform Trade Secret Act)
           155.     Plaintiff hereby incorporates by reference paragraphs 1 – 104 and 145 - 154 as

    though fully set forth herein.

           156.     Upon information and belief, both prior to and after the formation of Studio 3, Felix

    and Defendants Anderson and Lovell conspired and collaborated                to steal from Plaintiff

    confidential, proprietary, and sensitive business records, including specifically, confidential

    customer lists of current and prospective members containing sensitive business and personal

    information, which constitute trade secrets under Fla. Stat. § 688.002(4).

           157.     In furtherance of the conspiracy, Anderson gained unauthorized access to

    Plaintiff’s trade secrets – confidential customer lists of current and prospective members on a

    private computer network – and upon information and belief, copied the lists.

           158.     Upon information and belief, Defendants then conspired and collaborated to use

    Plaintiff’s trade secrets that Anderson misappropriated to compete with Plaintiff.

           159.     Defendants used Plaintiff’s confidential customer lists of current and prospective

    members to solicit those individuals to join their competitive fitness business, Studio 3.

           160.     Defendants knew or should have known that Plaintiff’s customer lists are valuable,

    confidential trade secrets belonging to Plaintiff.

           161.     Defendants therefore knowingly acquired Plaintiff’s trade secrets by improper

    means and knowingly used those trade secrets obtained by improper means.

           162.     Defendants conduct constitutes a conspiracy to misappropriate and use Plaintiff’s

    trade secrets under Fla. Stat. § 688.001, et seq.

           163.     Plaintiff has been damaged as a result of the acts performed through the conspiracy.

                                              COUNT VI
                    (Lovell’s Tortious Interference with Contractual Relationships)
           164.     Plaintiff hereby incorporates by reference paragraphs 1 - 104 as though fully set
    forth herein.



                                                        27
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 29 of 30




            165.    The Anderson Non-compete Agreement and the Anderson FA with Plaintiff are

    valid and binding contracts.

            166.    Defendant Lovell knew that Defendant Anderson was an Orangetheory franchisee

    in Washington State until approximately August 2017 and that Anderson had signed the Anderson

    Non-Compete Agreement and the Anderson FA with Plaintiff.

            167.    Defendant Lovell knew that the terms of the Anderson’ Non-Compete Agreement

    and the Anderson FA prohibited Defendant Anderson from owning or performing any services for

    Studio 3.

            168.    Despite having knowledge of the Anderson Non-compete Agreement and the

    Anderson FA, Defendant Lovell intentionally procured Anderson’s breach by the following

    improper conduct: (a) conspiring with Anderson and Felix to misappropriate Plaintiff’s trade

    secrets, (b) providing material assistance and resources to Anderson to open a competitive fitness

    business – Studio 3 – in violation of Anderson’s non-compete obligations, and (c) entering into

    agreements with Anderson relating to the ownership and operation of Studio 3 which necessarily

    caused Anderson to violate his non-compete obligations.

            169.    Defendant Lovell has no lawful justification or privilege for his actions.

            170.    Defendant Lovell’s tortious interference has caused and continues to cause damage

    to Plaintiff.
                                        REQUEST FOR RELIEF

            Plaintiff respectfully requests the following relief jointly and severally against

    Defendants:

            1.      Preliminary and permanent injunctive relief because the Plaintiff’s remedies at

                    law are inadequate and Plaintiff will suffer irreparable injury absent such relief;

            2.      General damages to be proved at trial;

            3.      Special damages to be proved at trial;

            4.      Damages for unjust enrichment;
            5.      Disgorgement of profits;


                                                     28
Case 0:18-cv-60981-RKA Document 68-1 Entered on FLSD Docket 01/18/2019 Page 30 of 30




          6.    Interest thereon;

          7.    Exemplary or punitive damages;

          8.    Attorneys’ fees and associated costs of suit; and

          9.    Such other and further relief as the Court deems just and proper.



        Dated: January 18, 2019               Respectfully submitted,

                                              PERETZ CHESAL & HERRMANN, P.L.
                                              Counsel for Plaintiff
                                              2 S. Biscayne Blvd., Suite 3700
                                              Miami, Florida 33131
                                              Tel: 305-341-3000
                                              Fax: 305-371-6807

                                              By: /s/ Steven I. Peretz
                                                   Steven I. Peretz
                                                   speretz@pch-iplaw.com
                                                   Fla. Bar. No. 329037
                                                   Joshua E. Saltz
                                                   jsaltz@pch-iplaw.com
                                                   Fla. Bar. No. 70521




                                                 29
